23. Stabilisation of Afghanistan: challenges for the EU and the international community (
- After the vote on Amendment 11:
Mr President, in view of yesterday's appalling terrorist attack in Kabul, and on the basis of today's discussion, I should like to propose as an oral amendment that a new section 3a be inserted as follows: 'condemns in the strongest possible terms the terrorist attack against the Indian Embassy in Kabul on 7 July 2008, which caused more than 40 deaths, including those of four members of Embassy staff; expresses its sincerest sympathy for the relatives, the wounded and the Afghan and Indian Governments'.
(Applause)
(Parliament agreed to accept the oral amendment)
President. - Voting is closed.